Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 06/03/2022 have been fully considered and are made of record.
	a. Claims 1, 8-9 and 11 have been amended.

EXAMINER'S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty (Reg. No. 76,788) on 06/09/2022.

The application has been amended as follows: 

Claim 1.	(Currently Amended)	A tunneling magnetoresistance (TMR) sensor device, comprising:
	a first TMR resistor comprising a first TMR film, the first TMR film comprising a synthetic anti-ferromagnetic pinned layer having a magnetization direction of a first reference layer orthogonal to a magnetization direction of a first free layer;
	a second TMR resistor comprising a second TMR film, the second TMR film comprising a double synthetic anti-ferromagnetic pinned layer having a magnetization direction of a second reference layer orthogonal to magnetization direction of a second free layer and opposite to the magnetization direction of the first reference layer of the first TMR film;
	a third TMR resistor comprising the second TMR film; and
a fourth TMR resistor comprising the first TMR film, wherein the first and fourth TMR resistors are disposed in a first cross-sectional plane with respect to a first middle lead and the second and third TMR resistors are disposed in a second cross-sectional plane with respect to a second middle lead different than the first cross-sectional plane.

Claim 8.	(Currently Amended)	A method of fabricating a TMR sensor device comprising a first TMR resistor, a second TMR resistor, a third TMR resistor, and a fourth TMR resistor, comprising:
	forming a first bottom lead and a second bottom lead in a first dielectric layer;
	depositing a first TMR film over the first and second bottom leads and the first dielectric layer;
	forming the first TMR resistor and the fourth TMR resistor from the first TMR film by removing one or more first portions of the first TMR film disposed over the first dielectric layer;
	forming a plurality of middle leads;
	depositing a second TMR film over the plurality of middle leads, the second TMR film being different than the first TMR film;
	forming the second TMR resistor and the third TMR resistor from the second TMR film by removing one or more first portions of the second TMR film disposed over the first and second TMR resistors; and
	forming a plurality of top leads, wherein the first and fourth TMR resistors are disposed in a first cross-sectional plane with respect to a first middle lead and the second and third TMR resistors are disposed in a second cross-sectional plane with respect to a second middle lead different than the first cross-sectional plane.

Claim 12.	(Currently Amended)	The method of claim 8, wherein the plurality of middle leads comprise [[a]] the first middle lead, [[a]] the second middle lead, a third middle lead, and a fourth middle lead, and wherein the first middle lead is a top lead for the first TMR resistor, the second middle lead is a bottom lead for the second TMR resistors, a third middle lead is a bottom lead for the third TMR resistor, and a fourth middle lead is a top lead for the fourth TMR resistor.



Reason for Allowance

4.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 8 and overcome rejection. None of the prior art fairly teaches or suggests limitations “a fourth TMR resistor comprising the first TMR film, wherein the first and fourth TMR resistors are disposed in a first cross-sectional plane with respect to a first middle lead and the second and third TMR resistors are disposed in a second cross-sectional plane with respect to a second middle lead different than the first cross-sectional plane” of independent claims 1 and 8. Therefore, the rejection sent on Office Action on 03/14/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 8 and 14: 
As to claims 1-7 the present invention is direct to a tunneling magnetoresistance (TMR) sensor device, comprising: Independent claim 1 identifies the uniquely distinct features of “a fourth TMR resistor comprising the first TMR film, wherein the first and fourth TMR resistors are disposed in a first cross-sectional plane with respect to a first middle lead and the second and third TMR resistors are disposed in a second cross-sectional plane with respect to a second middle lead different than the first cross-sectional plane”.
As to claims 8-13 the present invention is direct to a method of fabricating a TMR sensor device comprising Independent claim 8 identifies the uniquely distinct features of “forming a plurality of top leads, wherein the first and fourth TMR resistors are disposed in a first cross-sectional plane with respect to a first middle lead and the second and third TMR resistors are disposed in a second cross-sectional plane with respect to a second middle lead different than the first cross-sectional plane”.
As to claims 14-20 the present invention is direct to a method of fabricating a TMR sensor device, comprising:   Independent claim 14 identifies the uniquely distinct features of “depositing a second photoresist over first portions of the second TMR film disposed over the second and third middle leads; etching second portions of the second TMR film to expose the first and fourth middle leads; removing the second photoresist; and forming a first top lead over the first middle lead, a second top lead over the second TMR film and the second middle lead, a third top lead over the second TMR film and the third middle lead, and a fourth top lead over the fourth middle lead”.

The closest prior art, SUN et al. (Pub NO. US 2012/0049843 A1), Iwata et al. (Pub No. US 2004/0196693 A1) teaches System and Method for TMR sensing Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867